DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on 4/22/2021 is acknowledged.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 11-16 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Slater et al. (hereafter Slater; US 20170208380 A1) in view of Church WO 2015124940 A1) and Rudell (US 6532294 B1).
Regarding claims 1-3, Slater discloses an earphone device (including 550, 540 and 530 as shown in Fig. 5) comprising
a communication unit that communicates with a headphone device (including 510) which is worn to overlap an outer side of the earphone device worn by a user,
an audio input unit (580 and/or 590) configured to collect first audio data (noise local to the microphone) and generate an audio signal (corresponding microphone signal), wherein the communication unit is further configured to transmit the audio signal generated by the audio input unit to the headphone device ([0042]-[0044]),
a signal processing unit (noise cancellation circuits discussed in [0042], [0044]) configured to generate a noise cancellation signal based on the audio signal generated by the audio input unit, and generate an output signal based on the generated noise cancellation signal ([0042], [0043]); and
an audio output unit (530) configured to output second audio data based on the output signal.
Slater fails to show wirelessly communicate audio signal to the headphone device. Slater teaches a general noise cancellation circuits electrically coupled to the microphones of the earphone and the speaker of the earphone ([0042], [0043]) without specifying wiring among electrical components. Church also teaches a combination of earphone and headphone to be worn by the user concurrently (Fig. 1, e.g.). The electrical connection between an element in the earphone and another element in the 
Slater and Church also fail to show a sensor unit. In another illustration, Slater teaches a spring (450) that would ensure that the headphone and the earphone are being properly and comfortably worn by the user while the inner space of the headphone device includes an entire portion of the earphone device. Church teaches a manual switch (886) that would activate the wireless communication path between the earphone and headphone. Sometimes a user might forget to turn off the manual switch. It is known that noise cancellation circuits requires substantial signal processing. It is also known that the earphone and headphone rely on battery which has a limited power. It is a common sense to conserve battery when the earphone and the headphone are not in operational status. Rudell teaches a sensor unit that detects whether a hearing aid is in contact with the user based on the pressure on spring (col. 2, lines 55-62). When the hearing aid is no longer in contact with the user’s ear, the pressure on spring would be released and the sensor unit would detect this action. Thus, it would have 
Regarding claim 4, the claimed limitation reads on the situation when the noise is in a higher frequency range than a specific frequency (such as 0 Hz, or below sub sonic vibration; furthermore, a ANC is inherently intended for cancelling noise is limited frequency not suppressed by passive means).
Claim 19 correspond to claim 1 discussed before.
Regarding claims 11-15, Slater discloses a headphone device (including 510, 560 and 570 as shown in Fig. 5) comprising
a communication unit that communicates with an earphone device (including 530) which is worn to overlap an inner side of the headphone device worn by a user,
the earphone device has an audio input unit (580 ) that collects audio and generates an audio signal, wherein the communication unit receives the audio signal generated by the audio input unit to the headphone device ([0042]-[0044]),
a signal processing unit (noise cancellation circuits discussed in [0042], [0044]) that generates a noise cancellation signal based on the audio signal generated by the audio input unit, and generates an output signal based on the generated noise cancellation signal ([0042], [0043]),
an audio output unit (510) that outputs audio based on the output signal,

a first audio input unit (560, 570 and/or 590).
Slater fails to show wirelessly receive audio signal from the earphone device. Slater teaches a general noise cancellation circuits electrically coupled to the microphones of the earphone and the speaker of the earphone ([0042]-[0044]) without specifying wiring among electrical components. Church also teaches a combination of earphone and headphone to be worn by the user concurrently (Fig. 1, e.g.). The electrical connection between an element in the earphone and another element in the headphone could be implemented using hard wire (Fig. 4) or a wireless communication unit (Fig. 13). This teaching suggests that one can select either means without affecting the signal transmission from the earphone to the headphone. A wireless communication unit usually would afford the designer the placement flexibility, i.e., not having to consider where to place the wiring in a small device. Thus, it would have been obvious to one of ordinary skill in the art to modify Slater in view of Church by having a wireless communication unit on the earphone for transmitting an audio signal to the wireless communication unit on headphone device in order to allow the engineer to design a noise cancellation circuit that wirelessly and electrically connecting the microphone on the earphone and the speaker on the headphone without physical wiring.
Slater and Church also fail to show a sensor unit. In another illustration, Slater teaches a spring (450) that would ensure that the headphone and the earphone are being properly and comfortably worn by the user while the inner space of the headphone device includes an entire portion of the earphone device. Church teaches a 
Regarding claim 16, the combination of Slater and Church meets the claimed limitation. Slater teaches the second audio input unit (e.g., 560 or 570) and feed forward scheme ([0042]).
Regarding claim 18, the claimed predetermined audio broadly reads on any audio generated by speaker 510, such as sub-sonic vibration or noise cancellation signal.
Claim 20 correspond to claim 11 discussed before.
Response to Arguments
Applicant’s arguments with respect to claims 1, 11, 19 and 20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PING LEE whose telephone number is (571)272-7522.  The examiner can normally be reached on Monday-Friday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on 571-272-7848.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PING LEE/Primary Examiner, Art Unit 2654